UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-4944


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN DAVID WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      George J. Hazel, District Judge.
(8:13-cr-00356-GJH-1)


Submitted:   January 29, 2016                 Decided:    February 10, 2016


Before MOTZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Griffin, ADELPHI LLP, Baltimore, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Nicolas A. Mitchell,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted John David White of conspiring to possess

and attempt to possess with intent to distribute 500 grams but

less   than   5   kilograms     of    cocaine   and   100    grams   or   more    of

heroin, in violation of 21 U.S.C. § 846 (2012); possessing and

attempting to possess with intent to distribute 500 grams or

more of cocaine and 100 grams or more of heroin, in violation of

21 U.S.C. § 841(a) (2012); maintaining a place for the purpose

of distributing controlled substances, in violation of 21 U.S.C.

§ 856(a)(1) (2012); and possessing a firearm in furtherance of a

drug   trafficking     crime,    in    violation      of    18   U.S.C.   § 924(c)

(2012).    The district court sentenced White to a total of 248

months’ imprisonment.         On appeal, White asserts that the court

improperly    denied   his    pretrial       suppression     motions;     that   the

court improperly instructed the jury and constructively amended

the superseding indictment; that insufficient evidence supported

the jury verdict; and that the court improperly calculated his

sentence based on a drug quantity not found by the jury.                         We

affirm.

                                        I.

       White contends that the district court improperly denied

his pretrial motions to suppress evidence seized during searches

of his car and the storage unit and to exclude his postarrest

statements.       In evaluating the denial of a suppression motion,

                                         2
“we review the district court’s factual findings for clear error

and its legal conclusions de novo.”                         United States v. Green, 740
F.3d 275, 277 (4th Cir.), cert. denied, 135 S. Ct. 207 (2014);

see United States v. Span, 789 F.3d 320, 325 (4th Cir. 2015)

(defining clear error).                   “We construe the evidence in the light

most       favorable       to    the      government,           as    the   prevailing      party

below.”          Green, 740 F.3d at 277.                        “We . . . defer[] to a

district court’s credibility determinations, for it is the role

of   the        district    court         to   observe      witnesses        and   weigh   their

credibility            during    a    pre-trial       motion         to   suppress.”       United

States v. Patiutka, 804 F.3d 684, 689 (4th Cir. 2015) (internal

quotation marks omitted).

       Contrary to White’s assertion on appeal, the record reveals

that police did not execute the search warrant until after it

was obtained.            Additionally, noting that White does not dispute

that       he    was    read     his      Miranda 1   rights,         we    conclude     that    he

understood and affirmatively waived those rights.                                  The district

court’s         credibility          assessment       of    officer         testimony    at     the

suppression            hearing       is    entitled        to    deference,        and   White’s

arguments, which repeat the contentions he raised during the

hearing, are not sufficient to overcome that deference.                                  See id.




       1   Miranda v. Arizona, 384 U.S. 436 (1966).



                                                  3
Thus, we discern no error in the district court’s denial of

White’s suppression motions. 2

                                         II.

       Next,    White      asserts    that       the    district     court     erred    in

charging      the   jury    because    the       instructions       were    provided    in

multiple       disjunctives      despite          his     being     charged     in     the

conjunctive, thereby subverting a unanimous verdict.                          White also

asserts that the court broadened the bases for his convictions

by instructing the jury on lesser-included drug quantities.

       We review de novo a claim of constructive amendment to an

indictment.         United States v. Allmendinger, 706 F.3d 330, 339

(4th   Cir.    2013).       A   constructive           amendment    occurs    when   “the

district court, through its instructions to the jury, . . .

broadens the bases for conviction beyond those charged in the

indictment.”        Id. (internal quotation marks omitted).                    “The key

inquiry is whether the defendant has been tried on charges other

than those made in the indictment against him.”                            Id. (internal

quotation marks omitted).

       We reject White’s claims.                 “Courts have uniformly upheld

multiple-object         conspiracies,            and     they      have     consistently

       2
       Additionally, to the extent that White challenges the
denial of his motion to set aside the verdict based on the
suppression rulings, we conclude that the district court did not
abuse its discretion. See United States v. Rooks, 596 F.3d 204,
209-10 (4th Cir. 2010) (stating standard).



                                             4
concluded      that    a    guilty       verdict      must   be    sustained         if   the

evidence      shows    that      the   conspiracy      furthered       any    one    of   the

objects alleged.”           United States v. Bolden, 325 F.3d 471, 492

(4th Cir. 2003).           Additionally, “[i]t is well established that

when    the    Government         charges       in    the    conjunctive,           and   the

statute[s, as here, are] worded in the disjunctive, the district

court can instruct the jury in the disjunctive.”                            United States

v. Perry, 560 F.3d 246, 256 (4th Cir. 2009).                       Moreover, in drug-

trafficking offenses, drug quantity is not an element that must

be established for conviction.                  See United States v. Howard, 773
F.3d 519,    525,       526    (4th    Cir.       2014)   (stating        elements      of

conspiracy and possession offenses).                   If an indictment charges a

particular      drug    quantity,        “[a]    defendant     .   .    .    can,    if   the

evidence warrants, be convicted of one of the lesser included

offenses based on a smaller amount of the substance.”                                 United

States v. Cabrera-Beltran, 660 F.3d 742, 753 (4th Cir. 2011)

(internal      quotation         marks    omitted).          “Because         the     lesser

included offense is included in the charged offense, there is no

variance.”      Id.

                                           III.

       White also asserts that insufficient evidence supports his

conspiracy       and       possession       convictions.               We    review       the

sufficiency of the evidence de novo.                    United States v. Palomino-

Coronado, 805 F.3d 127, 130 (4th Cir. 2015).                           The jury verdict

                                             5
must be sustained “if it is supported by substantial evidence,

viewed in the light most favorable to the government.”                          Id.

(defining substantial evidence).                 A defendant challenging the

sufficiency of the evidence to support a conviction bears “a

heavy burden,” and “reversal for insufficiency must be confined

to    cases   where    the    prosecution’s       failure    is    clear.”      Id.

(internal quotation marks omitted).

       We conclude that White fails to overcome his burden.                     The

record     reveals     that     the    Government       presented     substantial

evidence      at    trial     establishing       that    White     possessed    and

attempted to possess cocaine and heroin.                  See Howard, 773 F.3d

at 526; United State v. Herder, 594 F.3d 352, 358 (4th Cir.

2010) (defining constructive possession).                Moreover, substantial

circumstantial evidence supports White’s conspiracy conviction.

See Howard, 773 F.3d at 525; United States v. Burgos, 94 F.3d
849,    857   (4th    Cir.    1996)    (en    banc)     (discussing    nature    of

conspiracy and proof required).

                                        IV.

       Finally, White asserts that the district court erred in

sentencing him based on a speculative drug quantity.                   A district

court’s legal conclusions at sentencing are reviewed de novo and

its    factual     findings    are    reviewed    for   clear     error.     United

States v. Gomez-Jimenez, 750 F.3d 370, 380 (4th Cir.), cert.

denied, 135 S. Ct. 305 (2014), and cert. denied, 135 S. Ct. 384

                                         6
(2014).    The court “may consider uncharged and acquitted conduct

in determining a sentence, as long as that conduct is proven by

a preponderance of the evidence.”            United States v. Grubbs, 585
F.3d 793, 799 (4th Cir. 2009); see Perry, 560 F.3d at 258.                 Our

review of the record reveals no clear error in the court’s drug-

quantity determination for purposes of sentencing.

       We affirm the district court’s judgment.             We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       7